 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID FLORENCE,                                     No. 2:19-cv-1441-EFB P
12                         Plaintiff,
13            v.                                          ORDER
14    J. BEARDS, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed an application for leave to proceed in forma pauperis using this

19   court’s form but has left the space for his signature blank. See ECF No. 5. The court cannot rule

20   on plaintiff’s application for leave to proceed in forma pauperis because he has not signed it.

21           Accordingly, IT IS HEREBY ORDERED that:

22           1. Plaintiff’s application for leave to proceed in forma pauperis (ECF No. 5) is denied

23                 without prejudice.

24           2. Within 30 days from the date of this order, plaintiff shall submit a signed and

25                 complete affidavit in support of his request for leave to proceed in forma pauperis.

26                 Failure to comply with this order may result in dismissal.

27   /////

28   /////
                                                         1
 1         3. The Clerk of the court is directed to send to plaintiff a new form Application to
 2             Proceed In Forma Pauperis by a Prisoner.
 3   Dated: August 26, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
